Exhibit 10.106



AMENDED AND RESTATED FORM OF NON-QUALIFIED STOCK OPTION AWARD (this “Award”)
dated as of the Date of Grant set forth on the Certificate of Grant to which
this Award is attached (the “Grant Date”) between Aramark (formerly known as
ARAMARK HOLDINGS CORPORATION), a Delaware corporation (the “Company”), and the
Participant set forth on the Certificate of Grant of the Options attached to
this Award and made a part hereof (the “Certificate of Grant”).
WHEREAS, the Company, acting through the Committee (as such term is defined in
the Plan) or a subcommittee thereof, has agreed to grant to the Participant, as
of the Grant Date, an option under the Company Amended and Restated 2013 Stock
Incentive Plan (as may be amended, the “Plan”) to purchase a number of shares of
Common Stock on the terms and subject to the conditions set forth in this Award,
the Certificate of Grant and the Plan.
NOW, THEREFORE, in consideration of the promises and agreements contained in
this Award:
Section 1.The Plan. The terms and provisions of the Plan are hereby incorporated
into this Award as if set forth herein in their entirety. In the event of a
conflict between any provision of this Award and the Plan, the provisions of the
Plan shall control. A copy of the Plan has been provided to the Participant.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Plan and the Certificate of Grant.
Section 2.Option Award; Exercise Price; Exercise of Vested Option. Effective on
the Grant Date, on the terms and subject to the conditions of the Plan and this
Award, the Company hereby grants to the Participant the option to purchase the
number of Shares set forth on the Certificate of Grant (the “Option”), at the
Exercise Price equal to the Exercise Price as set forth on the Certificate of
Grant. Upon any exercise of any portion of any Vested Options, the payment of
the Exercise Price may be made, at the election of the Participant, in any
manner specified under Section 7(d) of the Plan, as such section is in effect on
the Grant Date. The Option is not intended to qualify for federal income tax
purposes as an “incentive stock option” within the meaning of Section 422 of the
Code.
Section 3.Term. The term of the Option (the “Option Term”) shall commence on the
Grant Date and expire on the Expiration Date set forth on the Certificate of
Grant, unless the Option shall have sooner been terminated in accordance with
the terms of the Plan (including, without limitation, Section 13 of the Plan) or
this Award.
Section 4.Vesting. Subject to the Participant’s not having a Termination of
Relationship and except as otherwise set forth in Section 7 hereof, the Options
shall become non-forfeitable and exercisable (any Options that shall have become
non-forfeitable and exercisable pursuant to this Section 4, the “Vested
Options”) as follows:
(a)in such percentages as on such dates as set forth on the Certificate of Grant
of this Award under “Vesting Schedule”; or
(b)in the event of Participant’s Disability (a “Special Termination”), the
installment of Options scheduled to vest on the next Vesting Date immediately
following such Special Termination shall immediately become Vested Options, and
the remaining Options which are not then Vested Options shall be forfeited;
(c)upon Participant’s death, any previously unvested Options shall immediately
become Vested Options;
(d)upon a Termination of Relationship as a result of the Participant’s
Retirement with Notice, any previously unvested Options shall remain outstanding
and become Vested Options on the normal scheduled future Vesting Date(s)
occurring during the remainder of the full term of the Options, as if no
Termination of Relationship had occurred;



--------------------------------------------------------------------------------

        Exhibit 10.106
(e)in the event of (i) the occurrence of a Change of Control and
(ii) thereafter, a Termination of Relationship of the Participant by the Company
or any of its Affiliates (or successors in interest) without Cause or by the
Participant for Good Reason that occurs prior to the second anniversary of the
Change of Control, then each outstanding Option which has not theretofore become
a Vested Option pursuant to Section 4(a) shall become a Vested Option on the
date of such Termination of Relationship; or
(f)except as otherwise provided above with respect to a Special Termination,
death, or Retirement with Notice or a Termination of Relationship as provided in
Section 4(e) above, upon a Termination of Relationship for any other reason, the
unvested portion of the Option (i.e. , that portion which does not constitute
Vested Options) shall terminate and cease to be outstanding on the date the
Termination of Relationship occurs and shall no longer be eligible to become
Vested Options.
As used herein, the term “Retirement with Notice” means the Participant’s
Termination of Relationship due to his retirement from the Company and its
Affiliates after providing the Company with at least 6 months’ prior written
notice of such intended retirement (and with such notice having been delivered
upon or after the Participant’s attainment of age 62) after achieving
(consecutively, disregarding breaks in service, or a combination thereof) at
least five (5) full years of employment with the Company and its Affiliates
following October 7, 2019 (or such earlier date as approved by the Committee in
its sole discretion); provided, however, that if the Company involuntarily
terminates the Participant without Cause or the Participant dies or incurs a
Disability after the Participant delivers the notice described in this sentence,
such termination shall not fail to qualify as a “Retirement with Notice” by
virtue of the termination occurring less than the number of months of the notice
period after the notice date, such that, for purposes of this Section 4 and
Section 7 below, the Participant shall not be treated as having had a
Termination of Relationship prior to the effective date of the Retirement with
Notice; and provided, further, that the Committee may, in its sole discretion,
waive any such notice, in whole or in part, as may be required for Participant
to effect a Retirement with Notice.
Section 5.Restriction on Transfer. The Option may not be transferred, pledged,
assigned, hypothecated or otherwise disposed of in any way by the Participant,
except (i) if permitted by the Board or the Committee, (ii) by will or the laws
of descent and distribution or (iii) pursuant to beneficiary designation
procedures approved by the Company, in each case, in compliance with applicable
laws. The Option shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Option contrary to the provisions of this Award or the Plan
shall be null and void and without effect.
Section 6.Participant’s Employment. Nothing in this Award shall confer upon the
Participant any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with the right of the Company and its
Affiliates, in their sole discretion, to terminate the Participant’s employment
or to increase or decrease the Participant’s compensation at any time.
Section 7.Termination. The Option shall automatically terminate and shall become
null and void, be unexercisable and be of no further force and effect upon the
earliest of:
(a)the Expiration Date;
(b)in the case of a Termination of Relationship due to a Special Termination,
with respect to any Options that are vested as of the Termination of
Relationship, the first anniversary of the Termination of Relationship;
(c)in the case of a Termination of Relationship other than (x) for Cause or (y)
due to a Special Termination, Retirement with Notice, or death, the 90th day
following the Termination of Relationship;
(d)the day of the Termination of Relationship in the case of a Termination of
Relationship for Cause;
2



--------------------------------------------------------------------------------

        Exhibit 10.106
(e)in the case of Participant’s Retirement with Notice, with respect to any
Options that are or become Vested Options as a result of the Termination of
Relationship, the Expiration Date; and
(f)in the case of Participant’s death, with respect to any Options that are or
become Vested Options upon the Termination of Relationship, one year following
Participant’s death (or the Expiration Date, whichever comes first).
Section 8.Data Protection. By accepting this Award, the Participant consents to
the processing (including international transfer) of personal data as set out in
Exhibit A attached hereto for the purposes specified therein and to any
additional or different processes required by applicable law, rule or
regulation.
Section 9.No Rights as Stockholder. The Participant shall not have any rights of
a stockholder of the Company until shares of Common Stock have been issued
pursuant to the exercise of the Options hereunder and until such shares have
been registered in the Company’s register of stockholders (including, without
limitation, the right to any payment of any dividends paid on Shares (which
prohibition does not prevent the Company, in its discretion, from providing
dividend equivalent payments to the Participant or reducing the exercise price
in respect of the Option pursuant to the Plan)).
Section 10.No Acquired Rights. The Committee or the Board has the power to amend
or terminate the Plan at any time and the opportunity given to the Participant
to participate in the Plan and the grant of this Award is entirely at the
discretion of the Committee or the Board and does not obligate the Company or
any of its Affiliates to offer such participation in the future (whether on the
same or different terms). The Participant’s participation in the Plan and the
receipt of this Award is outside the terms of the Participant’s regular contract
of employment and is therefore not to be considered part of any normal or
expected compensation and that the termination of the Participant’s employment
under any circumstances whatsoever will give the Participant no claim or right
of action against the Company or its Affiliates in respect of any loss of rights
under this Award or the Plan that may arise as a result of such termination of
employment.
Section 11.Notices. All notices, claims, certifications, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, email or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
If to the Company, to it at:
If to the Company, to:
Aramark
2400 Market Street
Philadelphia, PA 19103
Attention: General Counsel


If to the Participant, to him or her at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.
Section 12.Waiver of Breach. The waiver by either party of a breach of any
provision of this Award must be in writing and shall not operate or be construed
as a waiver of any other or subsequent breach.
3



--------------------------------------------------------------------------------

        Exhibit 10.106
Section 13.Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AWARD, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR
CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD
ORDINARILY APPLY.
Section 14.Withholding. As a condition to exercising this Option in whole or in
part, the Participant will pay, or make provisions satisfactory to the Company
for payment of, any Federal, state, local and other applicable taxes required to
be withheld in connection with such exercise in a manner that is set forth in
Section 7(d) of the Plan.
Section 15.Adjustment to Option. In the event of any event described in Section
12 of the Plan occurring after the Grant Date, the adjustment provisions
(including cash payments) as provided for under Section 12 of the Plan shall
apply.
Section 16.Section 409A of the Code. This Option is intended to constitute a
“stock right” within the meaning of Section 409A of the Code, and shall
otherwise be subject to the provisions of Section 14(v) of the Plan.
Section 17.Modification of Rights; Entire Agreement. The Participant’s rights
under this Award, the Certificate of Grant and the Plan may be modified only to
the extent expressly provided under this Award or under Sections 14(a) and (b)
of the Plan. This Award, the Certificate of Grant and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof and supersede all prior written or oral negotiations, commitments,
representations and agreements with respect thereto. For the avoidance of doubt,
this Award, the Certificate of Grant and the Plan do not supersede any
"Restrictive Covenant Agreement" (as defined below) or employment agreement
between the Participant and the Company or its Affiliates.
Section 18.Clawback upon Breach of Restrictive Covenants. In the event the
Participant breaches the Participant’s “Restrictive Covenant Agreement” (as
defined below) at any time during the Participant’s employment with the Company
or within two years following the termination thereof, then without limiting any
other remedies available to the Company (including, without limitation, remedies
involving injunctive relief), the Participant shall immediately forfeit any
remaining unvested portion of the Option and the Participant shall be required
to return to the Company all Shares previously issued in respect of the Option
(net of exercise price paid) to the extent the Participant continues to own such
Shares or, if the Participant no longer owns such Shares, the Participant shall
be required to repay to the Company the pre-tax cash value of such Shares
calculated based on the Fair Market Value of such Shares on the date such Shares
were issued to the Participant in respect of the Option. As used herein, the
“Restrictive Covenant Agreement” means any agreement between the Participant and
the Company or its Affiliates (including, without limitation, any agreement
relating to employment and post-employment competition) subjecting the
Participant to confidentiality, non-solicitation, non-competition and/or other
restrictive covenants in favor of the Company or its Affiliates.
Section 19.Severability. It is the desire and intent of the parties hereto that
the provisions of this Award be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Award shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Award or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Award or affecting the validity or
enforceability of such provision in any other jurisdiction.
4



--------------------------------------------------------------------------------

        Exhibit 10.106


Name:    [(Per Certificate of Grant)]


Date:    [Acceptance Date]


[Note: Grant will be accepted electronically.]






.


5




--------------------------------------------------------------------------------

Exhibit 10.106
Exhibit A
DATA PROTECTION PROVISION
(a)By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant's employer.
These data will include data:
(i)already held in the Participant's records such as the Participant's name and
address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;
(ii)collected upon the Participant accepting the rights granted under the Plan
(if applicable); and
(iii)subsequently collected
by the Company or any of its Affiliates and/or agents in relation to the
Participant's continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).
(b)This consent is in addition to and does not affect any previous consent
provided by the Participant to the Company or its Affiliates.
(c)In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates and/or agents. Data may be transferred not only within the
country in which the Participant is based from time to time or within the EU or
the European Economic Area (“EEA”), but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for the purposes described in paragraph (a) above:
(i)Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates such as printers and mail houses engaged to print or distribute
notices or communications about the Plan;
(ii)regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;
(iii)actual or proposed merger or acquisition partners or proposed assignees of,
or those taking or proposing to take security over, the business or assets or
stock of the Company or its Affiliates and their agents and contractors;
    

--------------------------------------------------------------------------------

        Exhibit 10.106
(iv)other third parties to whom the Company or its Affiliates and/or agents may
need to communicate/transfer the data in connection with the administration of
the Plan, under a duty of confidentiality to the Company and its Affiliates; and
(v)the Participant's family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.
Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the EEA. Countries to which data are
transferred include the USA and Bermuda.


The Participant may access, modify, correct or withdraw consent to process most
Personal Information about the Participant by contacting the local data
protection officer in the country in which the Participant is based. Please
note, however, that certain Personal Information about the Participant may be
exempt from such access, correction, objection, suppression or deletion rights
pursuant to applicable data protection laws, if the Participant has a complaint
regarding the manner in which personal information relating to the Participant
is dealt with, the Participant should contact the appropriate local data
protection officer referred to above.


(d)The processing (including transfer) of data described above is essential for
the administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.








    